Citation Nr: 1717353	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-26 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from November 1970 to March 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in April 2014 at a hearing held in Waco, Texas.  A copy of the hearing transcript has been associated with the Veteran's claims file.  This matter was previously remanded by the Board in June 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay.  However, for the reasons described below, the Veteran's claims for entitlement to service connection for right and left ear hearing loss must be remanded to allow VA to satisfy its duty to assist the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  Id.  In an attempt to satisfy this duty, the Board remanded this matter in June 2014.  

In its June 2014 remand order, the Board noted that a hearing loss disability is defined for VA compensation purposes by using puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  Pursuant to this regulation, VA will consider hearing loss a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC word list are less than 94 percent.  The Board notes that the threshold for normal hearing for VA purposes is from 0 to 20 decibels, and higher decibel thresholds indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board also explained in its June 2014 remand that, as the audiometric test results that appear in the Veteran's service treatment records used the standards set forth by the American Standards Association (ASA), they should be converted to the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) to facilitate comparison.  The Board then noted that, when converted to the ISO-ANSI standards, the Veteran's pre-induction audiometric test results reflected a disability in only the right ear.  The Veteran had previously attended VA examinations in September 2009 and June 2012.  Both of these clinicians indicated that the Veteran had normal bilateral hearing upon enlistment.  As such, the Board found that these examiners failed to appropriately convert the Veteran's pre-induction audiometric test results.

The Board therefore remanded the Veteran's claim for right and left ear hearing loss to obtain clarifying opinions, considering the appropriately converted audiometric test results, regarding the etiology of the Veteran's left ear hearing loss and whether any in-service noise exposure, disease, or event had aggravated his right ear hearing loss.  To that effect, the Veteran was afforded another VA examination in August 2014.  Unfortunately, it appears that the clinician who conducted this evaluation has also relied on unconverted service test results.  

Specifically, the August 2014 VA examiner reported that the Veteran's entrance audiogram evaluation "revealed hearing sensitivity within the range of normal 500-4000 Hz in the right ear."  The Board made clear in its June 2014 remand directives that the examiner must consider the Veteran's pre-induction audiometric evaluation results "as appropriately converted."  As explained in its prior remand, the Veteran's pre-induction audiometric evaluation used the ASA standards.  The results of this examination resulted in the following thresholds (with ISO-ANSI converted thresholds noted in parentheses):


HERTZ

500
1000
2000
3000
4000
RIGHT
25 (40)
10 (20)
5 (15)
0 (10)
5 (10)
LEFT
20 (35)
10 (20)
0 (10)
10 (20)
20 (25)

As the Veteran's threshold at 500 Hz in his right hear was 40 dB using the ISO-ANSI standards, this pre-induction examination indicates that the Veteran had a hearing loss disability in his right ear.  See 38 C.F.R. § 3.385.  

Once the Board remands a matter, it confers on the appellant a right for compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the Board was clear in its June 2014 remand directives that the VA examiner must consider the appropriately converted audiometric results.  As this was not done, and as the August 2014 VA examiner provided no suggestion that the conversion to the ISO-ANSI standards described above is erroneous, the Board finds that there has not been substantial compliance with its June 2014 remand order.  The Board regrets the additional delay, but an additional remand order must be issued in order for VA to satisfy its duty to assist the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion by an appropriate medical professional to provide opinions regarding the etiology of the Veteran's left ear hearing loss and regarding the effects of any event or circumstance of service on the Veteran's preexisting right ear hearing loss.  The claims file, including a copy of this remand, must be made available to the medical professional for review in connection with the opinion, and a notation that this review has taken place should be made in the medical professional's report.  The medical professional is requested to offer an opinion regarding the following items:

a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pre-existing right ear hearing loss was permanently aggravated (worsened beyond the natural progression of the disability) by his military service, to include in-service noise exposure.  If the medical professional disagrees with the above finding that the Veteran's pre-induction audiometric test results, when properly converted to the ISO-ANSI standards, result in a right ear disability under 38 C.F.R. § 3.385, the medical professional is to explain why.

b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left ear hearing loss had its onset in service, first manifested within a year following his separation from service, or is otherwise etiologically related to his active duty service.  

In rendering any opinion, the medical professional should note that the Veteran's in-service acoustic trauma has been conceded.  A complete rationale for all opinions must be provided.  If the medical professional cannot provide the requested opinions without resorting to speculation, it must be so stated, and the medical professional must explain why an opinion would require speculation.  

2.  Ensure that the medical professional's report complies with all remand directives.  If the report is inadequate, it should be returned to the medical professional for corrective action, as appropriate.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




